Citation Nr: 1827419	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-16 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Deborah Hargett-Robinson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and T.B.


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision in which the RO in Winston-Salem, North Carolina denied the Veteran's petition to reopen a claim for service connection for PTSD.  In November 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Philadelphia, Pennsylvania, which certified the appeal to the Board.

In December 2015, the Veteran, his mother, and T.B. testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  Thereafter, in January 2016, the Veteran submitted additional evidence directly to the Board.  

In an April 2016 decision, the Board expanded the appeal to include a claim for service connection for an acquired psychiatric disorder other than PTSD, consistent with the evidence of record, and granted service connection for an acquired psychiatric disorder other than PTSD, diagnosed as adjustment disorder with mixed anxiety and depression.  The Board also granted the petition to reopen a claim for service connection for PTSD, and remanded the reopened claim to the AOJ for further action, to include additional development of the evidence.  

On remand, after accomplishing further action, the AOJ continued to deny the remaining claim on appeal, as reflected in an April 2017 supplemental SOC (SSOC).  Although the SSOC also reflects the AOJ's denial of service connection for an acquired psychiatric disorder other than PTSD-specifically, adjustment disorder with mixed anxiety and depression-the AOJ corrected this error in a January 2018 rating decision.  In the January 2018 rating decision, the AOJ effectuated the Board's April 2016 decision, granting service connection for adjustment disorder with mixed anxiety and depression (acquired psychiatric disorder other than PTSD).  Following the receipt of additional evidence, the AOJ continued to deny the remaining claim on appeal (as reflected in January 2018 and February 2018 SSOCs), and returned the matter to the Board for further appellate consideration.

As for the matter of representation, the Veteran was previously represented by private attorney Jeremy S. Montgomery, as reflected in a November 2015 VA Form 21-22a (Appointment of Individual as Claimant's Representative).  However, in September 2016, the Veteran executed another VA Form 21-22a naming private attorney Deborah Hargett-Robinson (with the same firm) as his representative.  The Board recognizes the change in representation.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran did not engage in combat with the enemy, and there is no official documentation of any in-service stressor(s), he has asserted experiencing in-service stressful experiences, to include some associated with, presumably, fear of hostile military or terrorist activity, the occurrence of which VA has essentially conceded.

3.  Competent, probative opinions on the question of whether the Veteran meets the diagnostic criteria for PTSD are relatively evenly balanced, and an opinion diagnosing PTSD tends to establish a link between the Veteran's current symptoms and in-service stressful experiences.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

Given the favorable disposition of the Veteran's claim for service connection for PTSD, the Board finds that all notification and development actions needed to render a fair decision on this matter have been accomplished.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition; credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f).

Diagnoses of PTSD must be rendered in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM).  See 38 C.F.R. §  4.125.  The Board notes that the Fifth Edition of the DSM (DSM-5) recently replaced the Fourth Edition of the DSM (DSM-IV).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  Since the Veteran's claim was certified to the Board in November 2014, the DSM-5 is applicable.

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C. 1154(b).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which was pending before VA on or after July 12, 2010.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-6 (1990).

Considering the pertinent evidence in light of the governing legal authority, and with resolution of all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that service connection for PTSD is warranted.

The Veteran contends that he has current PTSD as a result of his active service.  Specifically, he has related his PTSD to serving in Iraq where his base was under constant threat of attack and patrols were targeted, to include incidents involving witnessing an Iraqi civilian attempt suicide by jumping off a bridge and a mother holding the body of her young daughter who was killed following a convoy shooting.  In its March 2012 rating decision, the RO conceded the occurrence of in-service stressors, to include experiences associated with hostile military or terrorist activity.  

Notably, in a November 2011 VA compensation exam inquiry, the RO noted that the evidence of record confirmed that the Veteran served in a location that would involve hostile military or terrorist activity.  The Board has reviewed the evidence of record, and agrees that-taking into consideration the nature and location of the Veteran's service, his claimed experiences, to include numerous rocket-propelled grenade (RPG) attacks while on security detail (corroborated by the September 2017 statement from M.J.C., who served with the Veteran in Iraq), and other experiences that involved presumably, fear of hostile military or terrorist activity, are otherwise consistent with the circumstances of service (see 38 U.S.C. § 1154)-the 38 C.F.R. § 3.304(f) requirement of credible, supporting evidence of (an) in-service stressor(s) has been met.     

Thus, the remaining questions in this case are whether the Veteran has a valid diagnosis of PTSD under the DSM-5 criteria, and whether there is a relationship between his symptoms and his stressors.  The record reflects opposing medical opinions on the question of whether the Veteran has a valid PTSD diagnosis-that of the VA examiner who conducted an August 2016 VA PTSD examination, Dr. V. (the Veteran's VA psychologist), and A.C. (a private registered nurse).  [Parenthetically, the Board notes that on VA PTSD examination in December 2011, the VA examiner opined that the Veteran's psychiatric symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV.  However, as the DSM-5 is applicable in this case, that opinion is not for consideration in connection with this claim.]

In August 2016, the Veteran underwent a VA PTSD examination.  After noting review of the Veteran's claims file, the VA examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-5 at this time.  The VA examiner explained that the Veteran did not appear to have a qualifying criterion "A" index stressor.  The VA examiner further explained that when asked in the interview about the military memory he thought about the most or was most important to him, he reported on the death of a sergeant in Iraq, but that further questioning revealed that the Veteran did not know this sergeant well and didn't see the incident where the sergeant died.  The VA examiner further explained that the DSM-5 indicates that for an index stressor to qualify, indirect exposure through learning about an event was limited to experiences affecting close relatives or friends, and that the death of a casual acquaintance would therefore not qualify as an index stressor.  

Thereafter, in August 2016, the AOJ requested the VA examiner to reconcile all past diagnostic determinations of PTSD (e.g., in VA treatment records).  In September 2016, the VA examiner provided an addendum opinion, in which he responded that the question was "simply too global and all-encompassing to be answered without resorting to mere speculation."  The VA examiner explained that he could not hope to reconcile all the diagnostic determinations of a dozen different providers, especially when it was unclear from the record which diagnostic determinations were based on comprehensive assessment, and which were simply diagnoses recorded by the provider because they had been reported by the Veteran.  

By contrast, in a letter first received in June 2016, Dr. V. stated that the Veteran had been receiving treatment with her since November 2015, and that the Veteran appeared to meet the full criteria for PTSD under the DSM-5.  Under criterion "A", Dr. V. noted that the Veteran witnessed and directly experienced traumatic events associated with his military experiences.  

In addition, in August 2017, the Veteran underwent a private independent evaluation with A.C, a licensed mental health counselor.  After noting review of the Veteran's claims file, A.C. opined that the Veteran met the DSM-5 diagnostic criteria for PTSD.  After noting that the Veteran's in-service stressors included serving in Iraq where his base was under constant threat of attack and patrols were targeted, as well as incidents involving witnessing an Iraqi civilian attempt suicide by jumping off a bridge and a mother holding the body of her young daughter who was killed following a convoy shooting, A.C. explained that these in-service stressors met the DSM-V criterion "A" for a diagnosis of PTSD.  She also explained how the Veteran met the remaining criteria B through H for a PTSD diagnosis under the DSM-5.  She also stated that she disagreed with the August 2016 VA examiner's opinion that the Veteran did not meet the full diagnostic criteria for PTSD under the DSM-5.  She explained, in part, that determining the difference between PTSD and other traumatic disorders could be a challenge, such as major depressive disorder or generalized anxiety disorder, especially because they often co-occur.  She further opined that based on the Veteran's in-service stressors,  it was at least as likely as not that the Veteran's PTSD diagnosis and symptoms were a result of his military service.  

Based on the foregoing, the Board finds that the pertinent medical evidence of record addressing the question of whether the Veteran has a valid diagnosis of PTSD under the DSM-5 is, at least, relatively evenly balanced.  Notably, both the above positive and negative opinions were rendered by competent medical professionals and appear to have been based on consideration of the Veteran's documented medical history and applicable medical principles.  Significantly, the Board finds no reason to question the credentials and experience of the August 2016 VA examiner (a psychologist), Dr. V., or A.C.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007). 

Notably, the August 2016 VA examiner's opinion that the Veteran did not have a valid diagnosis of PTSD is not entitled to more probative weight because it did not take into consideration all of the Veteran's reported in-service stressful experiences, to include those which appear to involve fear of hostile military or terrorist activity.  See, e.g., Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) and Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

Moreover, A.C.'s offering included positive comment as to the existence of a link between the Veteran's current PTSD symptoms and his in-service stressors.  As these comments are the only competent ones of record to directly address such a relationship, there is no medical evidence or opinion to directly contradict A.C.'s comments in this regard.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C. § 5107; Gilbert, supra.

Given the totality of the evidence discussed above, and with resolution of all reasonable doubt on certain elements of the claim in the Veteran's favor, the Board finds that the criteria for service connection for PTSD are met.


ORDER

Service connection for PTSD is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


